Citation Nr: 1621402	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left eye disability.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to November 1966.
  
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran's service-connected left eye disability has been manifested by visual impairment with no light perception and the disability has not resulted in anatomical loss of the eye.

2.  The visual acuity in the Veteran's right eye is better than 20/200.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for the service-connected left eye disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383(a), 4.75, 4.79, Diagnostic Codes 6029 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in February 2010, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's available service treatment records (STRs), identified private treatment records, and post-service VA medical records have been obtained.  In addition, the Veteran was afforded VA examinations in response to his claim in February 2010 and April 2015 that the Board finds to be adequate as they provide all information required for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  The Veteran has not asserted, and the evidence of record does not show, that his left eye disability has increased significantly in severity since this most recent examination. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a) (2015). 

The Veteran's left eye disability is rated under Diagnostic Code 6029 for aphakia or dislocation of crystalline lens.  He is assigned a 30 percent rating for his loss of visual acuity in the left eye, with no light perception.  His right eye is not service-connected. 

The rating criteria provide that the disability be evaluated based on visual impairment, elevating the resulting level of visual impairment one step, with a minimum unilateral or bilateral rating of 30 percent.  38 C.F.R. § 4.79, Diagnostic Code 6029.

Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. § 4.76(b).  

The Criteria for Impairment of Central Visual Acuity provide a 30 percent rating for no more than light perception in one eye and 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6064.  

For service-connected visual impairment of only one eye, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  An exception to this provision is found in 38 C.F.R. § 4.75(c), which allows for compensation of the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  See 38 C.F.R. § 3.383(a).  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).

The maximum evaluation for visual impairment of one eye is 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment is to be combined with evaluations for other disabilities of the same eye that are not based on visual impairment. 38 C.F.R. § 4.75(d).  

The General Rating Formula for Diagnostic Codes 6000 through 6009 also provides for ratings based on incapacitating episodes, or a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  A 20 percent evaluation is warranted for visual impairment with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks, during the past 12 months, and a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least six weeks.  38 C.F.R. § 4.79.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran was granted service connection and a 30 rating for left eye disability, effective November 1966.  In December 2009, the Veteran claimed that the disability warranted a higher rating.  In the March 2010 rating decision on appeal, the 30 percent evaluation was confirmed and continued.

For the reasons explained below, the Board has determined that an evaluation in excess of 30 percent is not warranted for the Veteran's left eye disability.

In connection with September 2009 VA treatment, the Veteran was assessed with stable glaucoma and non-painful left blind eye, atrophic pupil, and mature cataract.  The treatment provider noted the right eye had good visual fields.

In December 2010, the Veteran reported that he lost almost all vision in the left eye, which interfered with his daily activities.

In a February 2010 VA examination, the Veteran reported a history of left eye blindness for two years with no ocular pain.  The examiner diagnosed left eye total blindness, possible traumatic optic neuropathy; left eye mature traumatic cataract with phakodonesis, no left eye lens subluxation or retinal detachment; right eye senile cataract, and glaucoma open angle.  The examiner found mild peripheral constriction of the right eye with approximately 35 degrees of central visual field remaining.    

In connection with August 2011 VA treatment, the Veteran's right eye corrected distance vision was reported to be 20/25.  VA treatment notes dated from February 2013 to September 2015 report that the Veteran's right eye corrected distance vision was 20/40.

In an April 2015 VA examination, the Veteran reported a history of no light perception in the left eye for years and that his driving license was restricted to daytime.  The examiner noted diagnoses of retinal detachment status post repair of the left eye; sensory extropia of the left eye, traumatic cataract left eye, right eye senile cataract; and bilateral open angle glaucoma.  The examiner found the left eye was unable to see fixation light and noted the right eye was unable to recognize test letters at one foot or perceive objects, hand movements, or count fingers at three feet but had better than 20/200 visual acuity with a correcting lens and did not have legal blindness (visual field diameter of 20 degrees or less in the better eye) based upon visual field loss.  The examiner noted that bilateral open angle glaucoma was treated with medication and there was no anatomical loss of the left eye, diplopia, or incapacitating episodes within the last 12 months.  

After careful review of the evidence, the Board finds that the criteria for an evaluation in excess of 30 percent for a left eye disability are not met.  The February 2010 and April 2015 VA examination reports, as well as the ongoing outpatient treatment records, confirm that the Veteran's service-connected left eye has no light perception, and that the right eye's visual acuity is greater than 20/200. There is no evidence of central visual acuity of 20/200 or less, or peripheral field of vision of 20 degrees or less in the right eye.  Therefore, the acuity of the Veteran's non-service-connected right eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  In so doing, the current 30 percent rating, and no more, is warranted.  See 38 C.F.R. § 4.79, Diagnostic Code 6064.  Further, as there is no anatomical loss of the eye, the Veteran's 30 percent rating is the maximum available for visual impairment of one eye.  38 C.F.R. § 4.75(d).

The evidence also does not show, nor does the Veteran contend, that he has experienced an incapacitating episode at any time.  Thus, an increased rating is not warranted based on incapacitating episodes.  

The Board acknowledges that the Veteran has diagnoses of open angle glaucoma and preoperative cataract.  However, the Board notes that Diagnostic Code 6013 (open angle glaucoma), provides a minimum 10 percent evaluation if continuous medication is used and directs the rater to evaluate glaucoma based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6013.  Diagnostic Code 6027 for preoperative cataracts directs the rater to also evaluate based on visual impairment.  Therefore, as the Veteran's left eye disability is already rated at the maximum 30 percent rating for visual impairment, evaluation under Diagnostic Codes 6013 or 6027 would not result in an increased rating.  

For the period of the appeal, VA must consider all favorable lay evidence of record. 38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in which he contends his disability should be rated higher than the current 30 percent rating due to impairment caused by blindness in the left eye, including restricted driving.    

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). Never the less, neither the medical evidence nor the lay evidence shows that the criteria for higher evaluation under any of the pertinent rating criteria have been met.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined a rating in excess of 30 percent is not warranted for any portion of the rating period.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestation of the service-connected disability, total blindness, is contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to an evaluation in excess of 30 percent for a left eye disability is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


